                                                                   Case 1:20-cv-07438 Document 1 Filed 09/11/20 Page 1 of 8



                                                            ROB L. PHILLIPS
                                                        1   FISHERBROYLES, LLP
                                                            5670 Wilshire Blvd., Suite 1800
                                                        2   Los Angeles, California 90036
                                                            Telephone: (702) 518-1239
                                                        3   rob.phillips@fisherbroyles.com
                                                            Counsel for Plaintiff
                                                        4
                                                                                       UNITED STATES DISTRICT COURT
                                                        5
                                                                                     SOUTHERN DISTRICT OF NEW YORK
                                                        6

                                                        7
                                                              DINESRX, LLC, an Indiana Limited              Case No.:
                                                        8     Liability Company;
                                                        9                                                   COMPLAINT FOR:
                                                                                  Plaintiff,
                                                       10     v.                                            1. BREACH OF CONTRACT; and
                                                       11     MEDISCA, INC., a company registered           2. BREACH OF IMPLIED COVENANT
                                                              to do business in the US, and DOES 1-         OF GOOD FAITH AND FAIR DEALING
                                                       12     X,
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13                         Defendant.
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14

                                                       15

                                                       16
                                                                                           COMPLAINT FOR DAMAGES
                                                       17

                                                       18          DINESRX, LLC (“DINESRX”), an Indiana Limited Liability Company (“Plaintiff”), files
                                                       19   this Complaint for damages against MEDISCA, INC. (“MEDISCA”), a company registered to do
                                                       20   business in the United States (“Defendant”) and alleges as follows:
                                                       21
                                                                                                       PARTIES
                                                       22
                                                                   1.     DINESRX is an Indiana Limited Liability Company with a principal place of
                                                       23
                                                            business at 312 Lacebark Street, Schererville, Indiana 46375.
                                                       24
                                                                   2.     MEDISCA is a Canadian company registered to conduct business in the United
                                                       25
                                                            States with business offices at 661, Route 3, Unit C, Plattsburgh, New York 12901.
                                                       26
                                                                                               JURISDICTION AND VENUE
                                                       27
                                                                   3.     This is a civil action seeking damages for breach of contract and covenant of good
                                                       28
                                                                                                                                                          1
                                                            COMPLAINT
                                                                   Case 1:20-cv-07438 Document 1 Filed 09/11/20 Page 2 of 8




                                                        1   faith and fair dealing.
                                                        2           4.      This action is brought pursuant to 28 U.S.C. §1332(a) (diversity) and Plaintiff seeks
                                                        3   damages in excess of $75,000.
                                                        4           5.      Venue is proper in this district pursuant to 28 U.S.C. §1391(c). Moreover, Section
                                                        5   19 of the subject agreement calls for exclusive jurisdiction in the County of New York, New York.
                                                        6           6.      This Court has personal jurisdiction over MEDISCA as it has a place of business
                                                        7   in Plattsburgh, New York.
                                                        8
                                                                                                     BACKGROUND
                                                        9
                                                                    7.      DINESRX is a leading consulting and advice firm in at least the areas of Sections
                                                       10
                                                            505(b)(2), 503(a) and 503(b) of the Federal Food, Drug, and Cosmetic Act (“FDCA”) and Section
                                                       11
                                                            340B of the Public Health Service Act (“PHSA”).
                                                       12
                                                                    8.      MEDISCA, according its website at www.medisca.com, has a mission to be the
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13
                       Telephone: (702) 518-1239




                                                            global leader in providing quality compounding chemicals, products and turnkey solutions in the
                        Los Angeles, CA 90036




                                                       14
                                                            compounding industry.
                                                       15
                                                                    9.      On or about June 29, 2017, DINESRX and MEDISCA entered into an Executive
                                                       16
                                                            Strategic Consultant Agreement (“Agreement”) under which DINESRX was to provide
                                                       17
                                                            MEDISCA information in formulating business strategy and achieving various business
                                                       18
                                                            development opportunities and projects such as DVCIPM, IP strategy and development,
                                                       19
                                                            establishing barriers to entry and business development, etc. (collectively deemed “Projects”). The
                                                       20
                                                            5 year term of the Agreement with one option to renew was required by MEDISCA and specifically
                                                       21
                                                            Mr. Tony DeSanto, MEDISCA’s President. A copy of the Agreement is attached as Exhibit 1.
                                                       22
                                                                    10.     One such Project (”The Project”) under the Agreement involved DINESRX
                                                       23
                                                            developing a strategic initiative to complete the clinical development of a compounded drug
                                                       24
                                                            product for use by Department of Defense personnel with an overarching goal of establishing
                                                       25
                                                            commercial reimbursement via the prescription benefit managers in the U.S. market.
                                                       26
                                                                    11.     On or about May 3rd, 2019, following the State of Ohio Governor’s Office
                                                       27
                                                            notifying MEDISCA and ZHF Consulting that funding for The Project would be eminent, the
                                                       28
                                                                                                                                                               2
                                                            COMPLAINT
                                                                   Case 1:20-cv-07438 Document 1 Filed 09/11/20 Page 3 of 8




                                                        1   MEDISCA workgroup for The Project was expanded to include Mr. Ajay Gupta, the VP Chief
                                                        2   Scientific Officer at MEDISCA. A series of teleconference calls related to The Project were
                                                        3   conducted from May 3rd, 2019 thru March 16th, 2020. Participants included Mr. AJ Gupta, Mr.
                                                        4   Philip Smyth, the Ohio State University research team including but not limited to Dr. Peter
                                                        5   Mohler, PhD, Vice Dean for Research of the OSU Wexner Medical Center, Andrew H. Glassman,
                                                        6   M.D., M.S. Chair of Orthopedics, James Borchers MD, Dr. Kunig, Jenny Carlson the OSU VP of
                                                        7   External Relations and Advocacy, the honorable former congressman Mr. Steve Austria of ZHF
                                                        8   Consulting, various ZHF Consulting personnel, the principal clinical investigators at OSU and
                                                        9   DINESRX.
                                                       10          12.     Relative to The Project, on or about July 8, 2019, the State of Ohio notified
                                                       11   MEDISCA that the Governor had signed a state budget including Appropriation item 195664
                                                       12   allocating non-conventional funding in the form of a forgivable loan to Ohio State University for
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13   $5,200,000 as part of a Research Program to complete a clinical trial to demonstrate the efficacy
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14   of a compounded drug product being sponsored by MEDISCA. It was anticipated that the clinical
                                                       15   development program should yield the first two clinical trials necessary to force commercial
                                                       16   reimbursement by prescription benefit managers in the U.S. market.
                                                       17          13.     As set forth in paragraph 12, DINESRX participated in a number of teleconferences
                                                       18   with the above-named persons and notably was not privy to certain specific email and
                                                       19   teleconference communications occurring between May 3, 2019 and March 16, 2020 involving
                                                       20   Mr. AJ Gupta, Dr. Peter Mohler, Dr. Glassman and clinical principal investigators James Borchers
                                                       21   MD and Dr. Kunig. Following a series of confrontations between Mr. AJ Gupta and the research
                                                       22   team at Ohio State Wexner Medical Center, on or about October 2, 2019, Dr. Borchers voiced
                                                       23   concern about Mr. AJ Gupta’s continued involvement in The Project.. MEDISCA’s Mr. Philip
                                                       24   Smyth, Jenny Carlson, and to the best of Mr. Brett Dines’ knowledge Dr. Borchers and Mr. Steve
                                                       25   Austria inquired about Mr. Brett Dines’ ability to intervene. Mr. Brett Dines agreed and was able
                                                       26   to act as a buffer during teleconferences to ensure that the relationship between Mr. AJ Gupta and
                                                       27   the research team at Ohio State Wexner Medical Center did not jeopardize The Project.
                                                       28
                                                                                                                                                            3
                                                            COMPLAINT
                                                                   Case 1:20-cv-07438 Document 1 Filed 09/11/20 Page 4 of 8




                                                        1          14.    On or about July 25, 2019, Mr. Philip Smyth, MEDISCA’s Director of Federal
                                                        2   Accounts and Strategic Initiatives, informed DINESRX that the Agreement was under review by
                                                        3   Mr. Tony DeSanto, MEDISCA’s President. The review was focused on the cost of the Agreement
                                                        4   to MEDISCA. An email sent July 25th, 2019 to Mr. Philip Smyth from Mr. Tony DeSanto cited
                                                        5   the cost of DINESRX’s consulting agreement and requiring Mr. Philip Smyth to attend an August
                                                        6   5th, meeting of Medisca’s executive team to discuss the same.       Mr. Phillip Smyth informed
                                                        7   DINESRX via a phone conference later that evening, "I want you to know our President is
                                                        8   personally reviewing your consulting agreement due to costs. Medisca's Chief Scientific Officer
                                                        9   whom is new to the project has recently been reviewing the project with our President. I wanted
                                                       10   to know if you were planning on submitting the milestone for non-traditional funding?” Mr. Dines’
                                                       11   responded , “Yes I am.” Mr. Philip Smyth’s response was, “Ok, Medisca will likely be holding a
                                                       12   meeting on August 5th to review your executive consulting agreement and the cost implications.”
                     5670 Wilshire Blvd., Suite 1800




                                                                          On or about August 7th, 2019, Mr. Philip Smyth informed DINESRX that he was
FISHERBROYLES, LLP




                                                       13          15.
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14   pleasantly surprised as to the results of his meeting with Mr. Tony DeSanto on or around August
                                                       15   5th, 2019. Mr. Philip Smyth conveyed to DINESRX he was relieved because no less than a week
                                                       16   ago he was previously instructed by Mr, Tony DeSanto and MEDISCA’s executive team to
                                                       17   prepare to travel to the Ohio Statehouse in Columbus, Ohio and engage the Honorable State
                                                       18   Senator Mr. Bob D. Hackett for the explicit purpose of scuttling the recently approved research
                                                       19   program so as to remove the obligations to compensate the many vendors working on The Project
                                                       20   and originating from the State of Ohio Budget appropriation item 195664.
                                                       21          16.    Based on information and belief, on or about October 19, 2019, Mr. Philip Smyth
                                                       22   and MEDISCA’s Executive Team conducted a meeting to one again discuss The Project. Mr.
                                                       23   Philip Smyth was informed that if he and MEDISCA’s Chief Science Officer were unable to divert
                                                       24   $3,500,000 to $3,800,000 of the $5,200,000 non-conventional funding in the form of the forgivable
                                                       25   loan earmarked for Ohio State University to MEDISCA, that the Research Program was to be
                                                       26   scuttled. Based upon information and belief, the primary reason for potentially scuttling the
                                                       27   Research Program involved the monies MEDISCA had obligated itself to pay various consultants
                                                       28
                                                                                                                                                           4
                                                            COMPLAINT
                                                                   Case 1:20-cv-07438 Document 1 Filed 09/11/20 Page 5 of 8




                                                        1   including DINESRX.
                                                        2           17.     On or about December 20, 2019, Mr. Brett Dines participated in a teleconference
                                                        3   with three of MEDISCA’s Directors, namely Vanessa Verni, Panagiota Danopoulos and Maurizio
                                                        4   De Stefano. The topics of discussion included the removal of AJ Gupta from The Project. Ms.
                                                        5   Verni instructed DINESRX that in order to make payments to DINESRX, MEDISCA would need
                                                        6   to institute a new set of preconditions that DINESRX would negotiate with Ohio State University
                                                        7   and be acceptable to MEDISCA. MEDISCA’s terms and conditions required of Ohio State
                                                        8   University have yet to be defined in a Scope of Work Document, Memo of Understanding, Letter
                                                        9   of Intent, and or a Research Agreement for the purposes of allowing DINESRX to negotiate such
                                                       10   an agreement.
                                                       11           18.     On or about January 9, 2020, DINESRX sent a demand letter to MEDISCA
                                                       12   detailing the monies it believed were owed to it under the Agreement and also requesting certain
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13   information from MEDISCA which was necessary for DINESRX to complete its obligations under
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14   the Agreement pursuant to the Research Program with Ohio State University. Copy of letter
                                                       15   attached as Exhibit 2. The requested information included (i) specific guidelines for the nature
                                                       16   and structure of a formal agreement with Ohio State University and (ii) tangible information
                                                       17   necessary to negotiate said agreement including: (a) clinical and product development strategy; (b)
                                                       18   lab notebooks related to clinical trial product development; (c) clinical trial material (drug product)
                                                       19   test results, clinical trial material protocols and interim test results, in addition to the raw data from
                                                       20   said test results; and (d) clinical trial material product research protocols for animal and human
                                                       21   testing previously proposed to Ohio State University and/or the state of Ohio. Counsel for
                                                       22   MEDISCA responded to the first demand letter on February 19, 2020. Copy of MEDISCA’s first
                                                       23   response letter attached as Exhibit 3. MEDISCA’s first responsive letter did not include the
                                                       24   requested information.
                                                       25           19.     On March 5, 2020 DINESRX responded to MEDISCA’s first responsive letter.
                                                       26   DINESRX’s responsive letter attached at Exhibit 4. On or about March 31, 2020, counsel for
                                                       27   MEDSICA sent a letter purportedly terminating the Agreement and ending monthly payments
                                                       28
                                                                                                                                                                    5
                                                            COMPLAINT
                                                                   Case 1:20-cv-07438 Document 1 Filed 09/11/20 Page 6 of 8




                                                        1   thereunder further damaging DINESRX. Termination Letter attached as Exhibit 5.
                                                        2          20.     Up and through March 31, 2020 DINESRX had been working diligently to establish
                                                        3   the design space for a newly introduced drug product formulation as recently conceived in the
                                                        4   form of MEDISCA’s response letter dated February 19, 2020.
                                                        5          21.     DINESRX also had concerns related to at least one ingredient in the proposed drug
                                                        6   product as then and currently contained in Medisca’s and LP3’s library of compound formulations
                                                        7   that was to be used in the clinical trial at Ohio State University and being utilized in compounds
                                                        8   throughout the USA and promoted throughout the world. Specifically, one ingredient in the
                                                        9   formula and batch record production process as carried out by DoD Wright Patterson Air Force
                                                       10   Base was degrading into a neurotoxin. Upon being made aware of the formulation’s ingredient to
                                                       11   degrade to the related species, DINESRX specifically designed out the subject ingredient from the
                                                       12   proposed drug product to be utilized in the clinical trial at Ohio State University. The degradation
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13   of the ingredient into a neurotoxin obligated MEDISCA to notify customers of potential health
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14   risks of utilizing the subject ingredient with the proposed drug product as contained within a
                                                       15   variety of published formulas, and the USP standard guidelines regarding shelf life of a product.
                                                       16   While DINESRX was not contracted to address regulatory risk, current USP Compendia
                                                       17   compliance and/or Current Good Manufacturing Practice (CGMP) compliance for MEDISCA,
                                                       18   DINESRX stands to be damaged by association should MEDISCA find itself liable for any harm
                                                       19   caused by the proposed drug product using the subject ingredient.
                                                       20          22.     DINESRX also found it concerning that MEDISCA consistently failed to provide
                                                       21   DINESRX with timely DOD commission reports and payments as required under Schedule A of
                                                       22   the Agreement. Indeed, on several occasions, the DOD commission reports were not provided and
                                                       23   the commissions were not paid until after DINESRX contacted MEDISCA inquiring about the
                                                       24   same given the deadline for both had passed.
                                                       25                               COUNT I – BREACH OF CONTRACT
                                                       26          23.     Paragraphs 1 through 22 are incorporated herein by reference.
                                                       27          24.     The Agreement has a natural expiration date of June 28, 2022. During the term of
                                                       28
                                                                                                                                                              6
                                                            COMPLAINT
                                                                   Case 1:20-cv-07438 Document 1 Filed 09/11/20 Page 7 of 8




                                                        1   the Agreement, DINESRX is to be compensated $16,000 per month (as well as $450 per hour for
                                                        2   any services beyond 40 hours per month), an IRB Submission fee of $100,000 and a tiered fee for
                                                        3   securing non-traditional funding.
                                                        4           25.      Even before purportedly terminating the Agreement, MEDISCA had improperly
                                                        5   stopped making the $16,000 monthly consulting payment to DINESRX.
                                                        6           26.      MEDISCA’s purported termination of the Agreement is effectively a breach of the
                                                        7   Agreement as no cause exists for said termination and the Agreement does not provide for no cause
                                                        8   termination. Moreover, MEDISCA breached the Agreement by ceasing the monthly consulting
                                                        9   payments to DINESRX, and failing to provide the requested information including (i) specific
                                                       10   guidelines for the nature and structure of a formal agreement with Ohio State University and (ii)
                                                       11   tangible information necessary to negotiate said agreement including: (a) clinical and product
                                                       12   development strategy; (b) lab notebooks related to clinical trial product development; (c) clinical
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13   trial material (drug product) test results, clinical trial material protocols and interim test results, in
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14   addition to the raw data from said test results; and (d) clinical trial material product research
                                                       15   protocols for animal and human testing previously proposed to Ohio State University and/or the
                                                       16   state of Ohio.     Without the requested information, DINESRX was unable to complete its
                                                       17   obligations under the Agreement.
                                                       18           27.      As a direct and proximate result of MEDISCA’s breach of the Agreement,
                                                       19   DINESRX has been damaged in an amount no less than $680,000 calculated as the sum of 36
                                                       20   months multiplied by the $16,000 consulting fee per month ($576,000) plus the IRB Submission
                                                       21   fee of $100,000 and the $100,000 tiered fee for securing non-traditional funding in excess of
                                                       22   $500,000. The exact amount of damages to be determined at trial.
                                                                          COUNT II – BREACH OF THE IMPLIED COVENANT OF
                                                       23
                                                                                          GOOD FAITH AND FAIR DEALING
                                                       24
                                                                    28.      Paragraphs 1 through 27 are incorporated herein by reference.
                                                       25
                                                                    29.      Every contract under New York law includes an implied covenant of good faith and
                                                       26
                                                            fair dealing.
                                                       27

                                                       28           30.      By seeking to undermine the Research Program with Ohio State University to avoid
                                                                                                                                                            7
                                                            COMPLAINT
                                                                     Case 1:20-cv-07438 Document 1 Filed 09/11/20 Page 8 of 8



                                                            the payment of consulting fees, MEDISCA has breached the implied covenant of good faith and
                                                        1
                                                            fair dealing associated with the Agreement.
                                                        2
                                                                     31.    As a direct and proximate result of Defendants’ breaches of the implied covenant
                                                        3
                                                            of good faith and fair dealing, Plaintiffs are entitled to damages in an amount to be determined at
                                                        4
                                                            trial.
                                                        5

                                                        6                                       PRAYER FOR RELIEF

                                                        7            WHEREFORE, Plaintiff seeks the following relief:
                                                        8            A.     a ruling that MEDISCA breached the Agreement;
                                                        9            B.     a ruling that MEDISCA breached the implied covenant of good faith and fair
                                                       10   dealing associated with the Agreement;
                                                       11            C.     an award of compensatory damages;
                                                       12            D.     an award of attorneys’ fees and costs; and
                     5670 Wilshire Blvd., Suite 1800
FISHERBROYLES, LLP




                                                       13            E.     any additional relief the Court deems appropriate.
                       Telephone: (702) 518-1239
                        Los Angeles, CA 90036




                                                       14

                                                       15
                                                                     DATED this 10th day of September 2020.
                                                       16

                                                       17                                                 Respectfully submitted,

                                                       18
                                                                                                          FISHERBROYLES, LLP
                                                       19

                                                       20                                                 /Rob L. Phillips/

                                                       21                                                 ROB L. PHILLIPS, ESQ.
                                                                                                          5670 Wilshire Blvd., Suite 1800
                                                       22                                                 Los Angeles, CA 90036
                                                                                                          Telephone: (702) 518-1239
                                                       23                                                 Counsel for Plaintiff

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28
                                                                                                                                                             8
                                                            COMPLAINT
